249 F.2d 308
TALON, Inc., Appellant,v.UNION SLIDE FASTENERS, Inc., Appellee.
No. 15714.
United States Court of Appeals Ninth Circuit.
November 6, 1957.

Lyon & Lyon, Charles G. Lyon, Los Angeles, Cal., McCoy, Greene & TeGrotenhuis, Cleveland, Ohio, Ralph E. Meech, Meadville, Pa., for appellant.
Allan D. Mockabee, Los Angeles, Cal., for appellee.
Before ORR, CHAMBERS and BARNES, Circuit Judges.
PER CURIAM.


1
This matter came before the Court on motion to dismiss appeal.


2
The appeal was taken from a judgment of the District Court denying appellant relief on the ground that his patents were invalid and not infringed. Inasmuch as the denial of injunctive relief is implicit in the judgment of said District Court, the appeal was timely under Section 1292 of Title 28 U.S.C.A. Converse & Co. v. Polaroid Corp., 1 Cir., 1957, 242 F.2d 116; Hook v. George P. Hook & Ackerman, Inc., 3 Cir., 1956, 233 F.2d 180; Cutting Room Appliances Corp. v. Empire Cutting Machine, 2 Cir., 1951, 186 F.2d 997.


3
The motion to dismiss the appeal is denied.